Citation Nr: 1209300	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  06-37 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right Achilles tendonitis.

2.  Entitlement to service connection for chronic polyps.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.  

4.  Entitlement to an initial disability evaluation in excess of 20 percent for internal hemorrhoids with anal fissures. 

5.  Entitlement to an initial disability evaluation in excess of 20 percent for lumbar scoliosis.  

6.  Entitlement to an initial disability evaluation in excess of 10 percent for migraine headaches.  

7.  Entitlement to an evaluation in excess of 10 percent for temporomandibular joint disorder (TMJ) with mild tremors prior to January 8, 2010.  

8.  Entitlement to an increased disability for TMJ with mild tremors, currently rated as 20 percent disabling.  

9.  Entitlement to an initial compensable disability evaluation for chronic otitis externa.  

10.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1980 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

As it relates to the issue of a higher evaluation for TMJ with tremors, the Board notes that the RO, in an April 2011 rating determination, increased the Veteran's disability evaluation for this disability from 10 to 20 percent and assigned an effective date of January 8, 2010.  As a result of the RO's actions, the Board listed the issue as such on the title page of this decision.  

The issue of entitlement to an increased disability evaluation for obstructive sleep apnea, currently rated as 50 percent, was raised by the Veteran in his March 2011 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of higher disability evaluations for lumbar scoliosis; TMJ with mild tremors; migraine headaches; and chronic otitis externa, and the claim for a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Right Achilles tendonitis of service origin has not been demonstrated.  

2.  Colon polyps of service origin have not been demonstrated.  

3.  The Veteran has a 10 percent rating for his bilateral tinnitus, which is the highest possible schedular rating for this condition; and, as a matter of law, separate 10 percent ratings are not assignable for tinnitus in each ear. 

4.  The Veteran's service-connected bilateral tinnitus is not shown to cause marked interference with employment, require frequent periods of hospitalization or to otherwise present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

5.  The Veteran's hemorrhoids with anal fissures result in persistent bleeding along with pain and swelling but do not result in any impairment of sphincter control or any symptom or degree of disability not contemplated by the criteria found in VA's schedule for rating disabilities.


CONCLUSIONS OF LAW

1.  Right Achilles tendonitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  Colon polyps were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303. 

3.  The claim for an initial schedular rating higher than 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011). 

4.  An extraschedular rating, in excess of the current 10 percent schedular rating, for bilateral tinnitus is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).

5.  The criteria for a disability rating higher than 20 percent for hemorrhoids have not been met at any time.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Codes 7332, 7336 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Right Achilles Tendonitis

A review of the Veteran's service treatment records reveals that he was seen with complaints of pain in his right foot for one week in April 1980.  Physical examination revealed tenderness upon palpation of the right Achilles tendon area.  Edema was noted to be present.  A diagnosis of Achilles tendonitis was rendered at that time.  The Veteran was given heel lifts and a temporary profile was issued at that time.  

Service treatment records reveal no further findings or diagnoses of Achilles tendonitis.  

In conjunction with his request for service connection, the Veteran was afforded a VA examination in March 2005.  At that time, the Veteran reported that he had been suffering from right Achilles tendonitis since 1995.  

Such a statement provides factual evidence against this claim as it clearly indicates a problem well apart from the 1980 foot pain.

The Veteran stated that the condition had developed over time as opposed to a traumatic injury.  He reported that the symptoms of the condition were sharp burning pain when running.  The Veteran noted that the symptoms occurred intermittently up to three times per week.  The ability to perform daily functions during flare-ups was reported as limited.  The Veteran stated that his condition did not cause incapacitation.  The current treatment was physical therapy.  There was no functional impairment resulting from this condition and the condition did not result in any lost time from work.  

Following examination, the examiner opined that for the Veteran's claimed condition of right Achilles tendonitis, there was no pathology to render a diagnosis.  

Treatment records associated with the claims folder subsequent to the examination also do not contain any diagnoses or treatment for Achilles tendonitis.  While the Board notes that the Veteran has been treated for plantar fasciitis subsequent to service, there have been no diagnoses or findings related to Achilles tendonitis.  

The Board does note that the Veteran has expressed his belief that he currently has right Achilles tendonitis which has progressively gotten worse over time.  He has reported that when first arises after sitting for an extended period of time, he stumbles for approximately five or six steps.  The Veteran has stated that he has to stretch his ankle out before his tendonitis subsides.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110/1131 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not indicate that the Veteran currently has right Achilles tendonitis.  While the Board notes that the Veteran was seen with complaints of, and diagnosed with, Achilles tendonitis in April 1980, while in service, there were no further findings in service.  Moreover, the Veteran was not found to have right Achilles tendonitis at the time of his March 2005 VA examination and treatment records added to the claims folder following service also do not contain any diagnoses of right Achilles tendonitis.  Thus, to the extent that the medical evidence addresses whether the Veteran has a current disability of a right Achilles tendonitis, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  see Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has right Achilles tendonitis, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case. 

The weight of the evidence is against a finding that the Veteran currently has right Achilles tendonitis.

A necessary element for establishing service connection-evidence of a current disability-has not been shown.  

For the foregoing reasons, the claim for service connection for right Achilles tendonitis must be denied.  The Board has considered whether any type of disability regarding this area of the body may, in fact, be considered service-connectable, however, the service and post-service medical evidence provides particularly strong evidence against this claim, disconnecting the problem cited in service many years ago with the current problem.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

Colon Polyps

The Board notes that service connection is currently in effect for hemorrhoids and anal fissures.  The Board observes that the Veteran was treated for hemorrhoids and anal fissures on many occasions during service and surgery, in the form of hemorrhoid banding, was performed in service.  The Board does note that a barium enema performed in service in November 1989 revealed an average amount of gas bubbles distributed throughout the bowel.  Most of these moved freely within the bowel, although a few tiny polyps of less than 5 mm in size could not be completely excluded based solely on the examination.  There were no definite lesion involved.  Additional service treatment records reveal no findings or diagnoses of colon polyps.  

At the time of his March 2005 VA examination, the Veteran reported that he had been suffering from colon polyps, irritable bowel syndrome, and diverticulosis since 1986.  Rectal examination was declined by the Veteran.  The examiner indicated that for the Veteran's claimed condition of colon polyps, there was no diagnosis because there was no pathology to render a diagnosis.  

In a December 2005 statement in support of claim, the Veteran reported that he had had four separate colon polyps banding procedures performed within a 15 month period while in service.  He indicated that the banding was severe and that the physician had indicated that he would encounter polyps for the rest of his life and to be sure to reschedule examinations every ten years.  He stated that he was last examined for polyps on his 40th birthday and was told to follow up on his 50th birthday.  The Veteran reported that they stuck a scope up his colon with a little light on the end and pinched of a piece of polyp for cancer screening.  He noted that it was not cancerous.  The Veteran indicated that he had been informed that he had some signs of smaller polyps that would eventually require additional banding.  He reported that he experienced bleeding, swelling, itching, and burning pain on a daily basis directly/indirectly due to his colon polyps.  

In a May 2006 memorandum, D. V., a staff physician's assistant, indicated that he had the pleasure of caring for the Veteran while on active duty at Randolph AFB from July 2003 to August 2005.  He noted that he treated the Veteran for rectal bleeding secondary to diverticulosis and diverticulitis, along with colon polyps, internal hemorrhoids, and anal fissures.  

The Veteran also submitted several lay statements in support of his claim indicating that the Veteran had rectal bleeding and had told them that this was as a result of a combination of diverticulitis, internal hemorrhoids with anal fissures, and colon polyps.  

At the time of a July 2009 VA examination, the there were no findings of colon polyps.  

The Veteran underwent a colonoscopy in October 2010.  Examination revealed evidence of very minor diverticulosis sparsely scattered throughout the entire colon.  There were also medium sized internal Grade II hemorrhoids in the rectum.  Otherwise, the colon was normal with no evidence of tumors, polyps, erythematous mucosae, erosion, or angioectasia/AVM in the colon, providing more evidence against the claim, confirming the findings of the July 2009 examination.  

As noted above, in the absence of proof of present disability there can be no valid claim.  To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  The medical evidence does not indicate that the Veteran currently has colon polyps.  While the Board notes that the Veteran was found to have "possible" colon polyps in November 1989, there were no further findings in service.  Moreover, the Veteran was not found to have colon polyps at the time of his March 2005 VA examination and treatment records added to the claims folder following service also did not contain any diagnoses of colon polyps.  

Although the physician's assistant indicated that he remembered treating the Veteran for colon polyps, he said to review the records, which demonstrate no findings or treatment for colon polyps.  Moreover an October 2010 colonoscopy revealed no evidence of colon polyps.  Thus, to the extent that the medical evidence addresses whether the Veteran has a current disability of "colon polyps", it clearly indicates that he does not, at this time.  

The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  To the extent that the Veteran has indicated that he currently has colon polyps, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case.  As it relates to the lay statements, they are providing a history relayed by the Veteran.  Moreover, none of the individuals providing the lay statements is qualified to determine whether the Veteran has colon polyps related to his period of service.  

The weight of the evidence is against a finding that the Veteran currently has colon polyps.  A necessary element for establishing service connection-evidence of a current disability-has not been shown.  

For the foregoing reasons, the claim for service connection for colon polyps must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Tinnitus

38 C.F.R. § 4.87, Diagnostic Code 6260 provides for a 10 percent evaluation for recurrent tinnitus.  Note 1 to Diagnostic Code 6260 states that a separate evaluation of 10 percent may be assigned for recurrent tinnitus, for combination with the evaluations of disabilities under Diagnostic Codes 6100, 6200, 6204 or other diagnostic codes, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note 2 provides that only a single evaluation will be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Note 3 provides that objective tinnitus is not to be rated under Diagnostic Code 6260 but is evaluated as part of the underlying condition causing it.  Note 3 also states that objective is that in which the sound is audible to other people and has a definable cause that may or may not be pathologic.

Since the Veteran has been in receipt of the highest schedular rating possible for tinnitus, there is no possibility of assigning staged ratings within the holding in Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Because in this case the Veteran may not receive a schedular rating in excess of 10 percent, the only possible method by which an evaluation greater than 10 percent may be assigned is on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) (2011) provides that ratings shall be based as far as practicable, upon the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

The Veteran has not been hospitalized on account of tinnitus and has not received treatment for it.  The Board concedes that at this time there is no effective treatment for tinnitus.  

At the time of a February 2005 VA examination, the Veteran reported that he had very mild tinnitus which occurred for less than a minute three to five times per week.  

In a May 2006 statement, R. D. noted that the Veteran complained of ringing in his ears.  J. H. also reported that the Veteran complained of ringing in his ears.

At the time of July 2009 VA examination, the Veteran reported having ringing in his ears.  The Veteran indicated that his tinnitus was constant.  The examiner stated that the Veteran's tinnitus had no significant effect on his daily activities or his occupation.  

Treatment records received subsequent to the July 2009 VA examination note continuing problems with tinnitus.  

Based on the above, the Board concludes that the disorder has not caused marked interference with the Veteran's employment, i.e., beyond that contemplated by his assigned rating, or otherwise rendered impractical the application of the regular schedular standards.  Admittedly, his overall functional impairment may hamper his performance in some respects, but certainly not to the level that would require extra-schedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here. 

The Veteran has given no specific example that he has lost time from work, missed out on a promotion or was otherwise was adversely impacted in a financial manner by his bilateral tinnitus.  Consequently, the Board does not have to remand this case to the RO for further consideration of this issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hemorrhoids with Anal Fissures

Mild or moderate internal or external hemorrhoids are assigned a noncompensable rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Id.  The highest rating for disability due to hemorrhoids, under the diagnostic code that specifically addresses hemorrhoids, is thus the rating which has been assigned for the Veteran's disability since the day following the date that he was separated from active duty.  There is no higher schedular rating available under this criteria. 

Also considered by the Board are ratings for impairment of sphincter control with regard to the rectum and anus.  Healed or slight impairment of sphincter control, without leakage, is rated as noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 7332.  Constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling. Id.   Impairment of sphincter control with occasional involuntary bowel movements, necessitating wearing of pad, is rated 30 percent disabling.  Id.  Impairment of sphincter control resulting in extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Id.  Complete loss of sphincter control is rated 100 percent disabling.  Id.

At the time of a March 2005 VA examination, the Veteran reported that he suffered from internal hemorrhoids/anal fissures.  He stated that the condition had existed since 1985.  The Veteran noted having a stool leakage problem.  He reported that the leakage occurred less than 1/3 of the day in moderate amounts and that a pad was needed one time per day.  He stated that the hemorrhoids frequently recurred.  The current treatment was medicated cream for swelling and itching plus a fiber supplement.  There was no functional impairment resulting from the above condition and the condition had not resulted in any lost time from work.  The Veteran declined a rectal examination at that time.  

In a December 2005 statement in support of claim, the Veteran reported having blood in his stool which had worsened throughout the years, he noted that the itching, burning, swelling, and bleeding had become a way of life.  He stated that these symptoms put limits on his daily functionality in a variety of mental and physical forms.  He noted that Preparation H and Motrin were his best friends.  The Veteran indicated that sometimes his symptoms were worse than others.  He noted that the swelling, bleeding, itching, and pain were difficult to deal with on a daily basis.  He stated that he had to squeeze his legs in pain and that he had a huge grimace on his face from the burning sensation each time he had a bowel movement.  The Veteran indicated that he had bleeding each time but at its worst moments, (4-5 times weekly) the bleeding was so intense that it would break through the toilet paper.  He reported that if he were not careful, he would have blood on his hands.  The Veteran stated that if could not get the blood to stop, he would have to wad up toilet paper into a thick pad and position it between his cheeks of his buttocks to keep the blood off his underwear (approximately three times per week).  

He indicated that at night, if the stool leakage were active, he would wake up to blood stained sheets.  He noted that he had had to destroy several pairs of underwear over the years and had to wash extra loads of bed sheets.  He stated that he could save the sheets by immediately washing them.  He indicated that his best scenario would be to follow a strict diet, drink fiber supplements, and not strain or pass gas.  

In a letter received in June 2006, the Veteran's wife indicated that the Veteran would go for weeks with non-stop bleeding.  She noted that he would even bleed on the sheets at night.  She stated that there were times that he had bled on his clothes in public.  He also sprayed blood on the inside of the toilet when using the bathroom.  It was embarrassing to be in public because he was never sure about a bleed through.  Lay statements from several others indicated that the Veteran had told them about his rectal bleeding when using the bathroom. He had also informed them about the rectal pain, itching, burning, and blood on his underwear.  

The Veteran was afforded a VA examination in July 2009.  At that time, the Veteran's hemorrhoid condition was noted to be stable.  He was using anal creams.  No fissures were present externally, providing evidence against this current evaluation, let alone a higher evaluation.  There was no history of trauma to the rectum.  The Veteran was noted to have frequent rectal bleeding but there was no history of rectal prolapse, recurrent anal infections, or history of proctitis.  The Veteran was noted to not have anal itching, burning, difficulty passing stool, tenesmus, or swelling.  There was pain.  There was no history of fecal incontinence or perianal discharge.  The Veteran reported that he stained the toilet paper after a bowel movement nine out of ten times.  

Physical examination revealed no hemorrhoids, anorectal fistula, anal or rectal stricture, impaired sphincter, or rectal prolapse.  CBC results were normal, providing more evidence against this claim.  

The Veteran was noted to be employed on a full-time basis and had lost two weeks from work in the last 12 months due to ear pain.  The examiner stated that the hemorrhoids and anal fissures had no significant effects on the Veteran's occupation or his daily activities.  It was noted that he had to go home and change his clothing about every two months because of a rectal bleed.  

At the time of an October 2010 colonoscopy, the Veteran was noted to have an external fissure anterior mid-line as well as external skin tags.  The Veteran also had a normal sphincter tone.  The colonoscopy revealed medium sized internal Grade II hemorrhoids.  

In a January 2012 letter, the Veteran reported that he had chronic rectal bleeding and that he was recently told that he had blood all over his shorts when working out (the fact that the Veteran can work out only providers more evidence against this claim).  He indicated that he had to sit on a commode for up to 15 minutes to stop the bleeding after using the restroom.  

As the Board has stated, the 20 percent rating is the highest rating available under the diagnostic code that addresses disability due to hemorrhoids.  The evidence clearly shows that the Veteran does not have any impairment of sphincter control so his disability does not approximate any compensable rating under the criteria found at Diagnostic Code 7332.  There are no other applicable diagnostic codes.  A higher schedular rating is not approximated. 

Referral for extraschedular consideration is also not warranted in this case.  Manifestations of the Veteran's hemorrhoids consist of swelling, bleeding, itching, and pain.  His asserted symptoms fall within this criteria.  As to the effects of his hemorrhoids, the examiners found that there were no significant effects on his usual occupation or usual daily activities.  The Board therefore finds that the schedular criteria contemplates his level of disability and symptoms.  The Board declines to refer this matter for extraschedular consideration.  It is important for the Veteran to understand that without some problems associated with the disability, there would be no basis for the current evaluation, let alone a higher evaluation. 

Based on the evidence of record, disability from the Veteran's hemorrhoids with anal fissures does not approximate a higher schedular rating for any time on appeal and does not warrant referral for extraschedular consideration.  His appeal as to this issue must therefore be denied.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).
Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  

As it relates to the issues of service connection for colon polyps and Achilles tendonitis, the Board notes that in a May 2006 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession.  The Veteran was also notified of the effective date and disability rating elements in the same letter.  This letter was sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained. 

The Veteran was afforded was afforded a VA examination in March 2005 and was afforded a VA anus and erectum examination in July 2009.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  Moreover, there is other evidence of record sufficient to properly address the Veteran's claim. 

As it relates to the issue of higher initial evaluations for tinnitus and hemorrhoids with anal fissures, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, private treatment records and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded several examinations with regard to these issues.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports set forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Thus, the Board finds that a further examination is not necessary regarding these issue. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and the ability to provide testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

Service connection for right Achilles tendonitis is denied.  

Service connection for colon polyps is denied.  

An initial evaluation in excess of 10 percent for tinnitus is denied.  

An initial evaluation in excess of 20 percent for internal hemorrhoids with anal fissures is denied.  


REMAND

With regard to the Veteran's claims for increased evaluations for his TMJ, headache, low back, and otitis externa disorders, the Board notes that the Veteran, in a March 2011 statement in support of claim, indicated that he was experiencing problems with migraines and earaches on a nightly basis which were causing him to lose extremely important sleep at night.  He further stated that his TMJ joint issues were also causing more frequent headaches, ringing, and burning in his ears.  He indicated that these problems along with his back pain were making it impossible for him to get a good night's sleep.  The Veteran stated that he could sense that his health was deteriorating.  

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, additional VA examinations are warranted with regard to the above disorders.  

Additionally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  An opinion should be rendered with regard to the impact of the Veteran's service-connected disabilities upon his employment and whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected disabilities, without reference to any non-service connected disabilities, prevent him from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the symptoms and severity of his service-connected lumbar scoliosis.  The Veteran's claims file must be made available to the examiner and the examiner is requested to review the entire claims file in conjunction with the examination and note such review.  All tests and studies deemed necessary by the examiner must be performed.  The examiner must report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should also report if there is evidence of ankylosis.  The examiner is further requested to describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year.  The examiner must note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner must so state.  Complete detailed rationale must be given for all opinions and conclusions expressed.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected headaches.  All indicated tests and studies are to be performed and all findings must be reported in detail.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should comment on the number of headaches, including whether they are very frequent in nature; the severity of the headaches, to include whether they are completely prostrating; and the length of the attacks, to include whether the attacks are prolonged.  The examiner should also comment on whether the Veteran's headaches are productive of severe economic inadaptability. 

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected TMJ dysfunction.  The claims file must be made available to the examiner for review prior to the examination, and such review should be noted in the examination report.  All indicated studies should be conducted and all findings reported in detail.  The examiner should describe inter-incisal range of motion and lateral excursion (in mm.) and loss of whole, or part, of the ramus, involving loss of temporomandibular articulation (bilateral or unilateral).  The examiner should discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and express this in terms of additional degrees of limitation of inter-incisal range of motion.  A complete medical rationale must be provided for all determinations and opinions.  This rationale must indicate the objective medical findings leading to the determination or opinion. 

4.  Schedule the Veteran for a VA ear disease examination to determine the extent of his disability due to chronic otitis externa.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner is directed to conduct all necessary testing and report all findings in detail.  The examiner should also describe any symptoms associated with chronic otitis externa, including any swelling, dry and scaly or serous discharge, or itching requiring frequent and prolonged treatment.  

5.  Obtain an appropriate VA medical opinion to determine the severity of disability caused by his service-connected disorders and whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation. The claims file must be made available to the examiner for review.  The examiner should specifically state whether the Veteran's service-connected disabilities, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  Complete detailed rationale should be provided.

6.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the above development, readjudicate the remaining claims.  If the disposition remains unfavorable, furnish the Veteran with a supplemental statement of the case (SSOC), and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


